THE THIRTEENTH COURT OF APPEALS

                                      13-14-00464-CV


    Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage
     Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2004-R8
                                          v.
  Consuelo Jones, Edwin Jones, Gabriela Jones, and All Occupants of 2028 E. 28th
                              Street, Mission, TX 78574


                                     On Appeal from the
                     County Court at Law No. 8 of Hidalgo County, Texas
                              Trial Cause No. CL-13-3297-H


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 2, 2015